     Case 2:20-cv-06087-FMO-RAO Document 1 Filed 07/08/20 Page 1 of 8 Page ID #:1




 1   Elliot Gale (Bar #263326)
     egale@gajplaw.com
 2   Joe Angelo (Bar #268542)
     jangelo@gajplaw.com
 3   Gale, Angelo, Johnson, & Pruett, P.C.
     1430 Blue Oaks Blvd., Ste. 250
 4   Roseville, CA 95747
     916-290-7778 ph
 5   916-721-2767 fax
 6   Attorneys for Plaintiff
     Neriza Lopez
 7

 8
                           UNITED STATES DISTRICT COURT

 9          CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10

11                                           CASE NO. 2:20-cv-06087
12
     Neriza Lopez
13
                         Plaintiff,          PLAINTIFF’S COMPLAINT FOR
                                             DAMAGES:
14
           v.                                 1. Violation of the Rosenthal Fair Debt
15
                                                 Collection Practices Act
16   Advance America, Cash Advance            2. Violation of the Telephone Consumer
                                                 Protection Act
17
     Centers of California, LLC

18                       Defendant.
19

20         COMES NOW Plaintiff Neriza Lopez, an individual, based on information
21   and belief, to allege as follows:
22                                    INTRODUCTION
23      1. This is an action for damages brought by an individual consumer for
24   Defendant’s violations of the Rosenthal Fair Debt Collection Practices Act, Cal. Civ.
25   Code §1788, et seq. (hereinafter “Rosenthal Act”), which prohibits debt collectors
26   from engaging in abusive, deceptive, and unfair practices and violation of the
27   Telephone Consumer Protection Act 47 U.S.C. §227, et seq. (hereinafter “TCPA”),
28

                                               1
     Case 2:20-cv-06087-FMO-RAO Document 1 Filed 07/08/20 Page 2 of 8 Page ID #:2




 1   which prohibits the use of automated dialing equipment when making calls to
 2   consumers.
 3      2. Plaintiff brings this action against Defendant Advance America, Cash
 4   Advance Centers of California, LLC (hereinafter “Defendant” or “Advance
 5   America”) for its abusive and outrageous conduct in connection with debt collection
 6   activity.
 7      3. In Calif. Civil Code § 1788.1(a)-(b), the California Legislature made the
 8   following findings and purpose in creating the Rosenthal Act:
 9
           (a)(1) The banking and credit system and grantors of credit to
           consumers are dependent upon the collection of just and owing debts.
10         Unfair or deceptive collection practices undermine the public
11         confidence which is essential to the continued functioning of the
           banking and credit system and sound extensions of credit to consumers.
12

13          (2) There is need to ensure that debt collectors and debtors exercise
14
            their responsibilities to another with fairness and honesty and due
            regard or the rights of the other.
15

16          (b) It is the purpose of this title to prohibit debt collectors from engaging
            in unfair or deceptive acts of practices in the collection of consumer
17
            debts and to require debtors to act fairly in entering into and honoring
18          such debts, as specified in this title.
19
        4. While many violations are described below with specificity, this Complaint
20
     alleges violations of the statutes cited in their entirety.
21
        5. The TCPA was designed to prevent calls like the ones described herein, and
22
     to protect the privacy of citizens like Plaintiff, and by enacting the TCPA, Congress
23
     intended to give consumers a choice as to how corporate entities may contact them
24
     and to prevent the nuisance associated with automated or prerecorded calls.
25
                                 JURISDICTION & VENUE
26
        6. This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, and 1367, and 47
27
     U.S.C. § 227.
28

                                                  2
     Case 2:20-cv-06087-FMO-RAO Document 1 Filed 07/08/20 Page 3 of 8 Page ID #:3




 1      7. This venue is proper pursuant to 28 U.S.C. §1391(b).
 2      8. Plaintiff lives in California and resides in the Central District of California.
 3      9. Defendant is located in California and conducts business in California.
 4   Defendant is registered with the California Secretary of State.
 5                             GENERAL ALLEGATIONS
 6      10. Plaintiff Neriza Lopez (hereinafter “Plaintiff”) is an individual residing in the
 7   state of California and is a “debtor” as defined by Cal. Civ. Code §1788.2(g).
 8      11. At all relevant times herein, Advance America was a company engaged, by
 9   the use of mail, email, and telephone, in the business of collecting a debt from
10   Plaintiff, and a “consumer debt,” as defined by Cal. Civ. Code §1788.2(f).
11      12. At all relevant times, Defendant acted as a “debt collector” within the
12   meaning of Cal. Civ. Code §1788.2(c)
13      13. Plaintiff obtained an unsecured loan with Defendant.
14      14. The account Plaintiff opened with Defendant was primarily for personal,
15   family or household purposes and is therefore a “debt” as that terms is defined by
16   the Calif. Civil Code § 1788.2(d) of the Rosenthal Act.
17      15. Defendant has been attempting to collect on a debt that originated from
18   monetary credit that was extended primarily for personal, family, or household
19   purposes, and was therefore a “consumer credit transaction” within the meaning of
20   Calif. Civil Code § 1788.2(3) of the Rosenthal Act.
21      16. Because Plaintiff, a natural person allegedly obligated to pay money to
22   Defendant rising from what Plaintiff is informed and believes was a consumer credit
23   transaction, the money allegedly owed was a “consumer debt” within the meaning
24   of California Civil Code § 1788.2(f) of the Rosenthal Act.
25      17. Plaintiff is informed and believes that Defendant is one who regularly
26   collects or attempts to collect debts on behalf of themselves, and is therefore a “debt
27   collector” within the meaning of the Calif. Civil Code § 1788.2(c) of the Rosenthal
28   Act, and thereby engages in “debt collection” within the meaning of the California
                                                3
     Case 2:20-cv-06087-FMO-RAO Document 1 Filed 07/08/20 Page 4 of 8 Page ID #:4




 1   Civil Code § 1788.2(b) of the Rosenthal Act, and is also therefore a “person” within
 2   the meaning of California Civil Code § 1788.2(g) of the Rosenthal Act.
 3      18. Plaintiff’s account was an unsecured loan.
 4      19. Plaintiff began making payments on the account shortly after it was opened.
 5      20. Plaintiff eventually became financially unable to keep up with the monthly
 6   payments on the loan.
 7      21. Defendant began contacting Plaintiff in approximately January of 2020 to
 8   inquire about the status of the account and to collect on the payments that were no
 9   longer being made.
10      22. Plaintiff retained counsel to assist in dealing with Defendant’s debt and to
11   seek some type of financial relief.
12      23. Counsel for Plaintiff sent Defendant a letter confirming representation of
13   Plaintiff and informing Defendant that it was to no longer contact Plaintiff directly
14   and that all calls/letters/collection efforts were to no longer be directed at Plaintiff.
15      24. The content of the letter also informed Defendant that Plaintiff was
16   withdrawing her consent to be contacted on her cellular telephone.
17      25. Counsel for Plaintiff sent the letter of representation to Defendant on or about
18   February 28, 2020, via certified mail.
19      26. Defendant received the certified letter on March 2, 2020.
20      27. Plaintiff informed Defendant that she was revoking her consent to be called
21   on her telephone in February of 2020.
22      28. Defendant continued to contact Plaintiff after the certified letter of
23   representation was received and Defendant was aware that Plaintiff was revoking
24   consent to be contacted on her cellular telephone with an ATDS.
25      29. Defendant’s calls continued through May 27, 2020.
26      30. Defendant would sometimes call Plaintiff numerous times each day
27   demanding payment on the account.
28

                                                 4
     Case 2:20-cv-06087-FMO-RAO Document 1 Filed 07/08/20 Page 5 of 8 Page ID #:5




 1      31. Defendant would use an automatic dialing machine when placing the calls to
 2   Plaintiff.
 3      32. Plaintiff was contacted repeatedly regarding non-payment of the debt owed
 4   to Defendant despite Defendant being notified that Plaintiff had retained counsel to
 5   deal specifically with the debt owed to Defendant and that Plaintiff revoked consent
 6   to be contacted on her cellular telephone.
 7      33. Defendant’s calls were frequent in nature and continued despite receiving
 8   written confirmation that Plaintiff was represented by an attorney and that all calls
 9   to Plaintiff’s cellular telephone were to stop.
10      34. Despite receiving written notice regarding Plaintiff’s representation by
11   counsel and revocation of her consent to be contacted on her cellular telephone
12   Defendant continued to call and contact Plaintiff daily regarding her account with
13   Defendant.
14
                               FIRST CAUSE OF ACTION
                              (Violation of the Rosenthal Act)
15                           (Cal. Civ. Code §§ 1788-1788.32)
16                         (Against Defendant Advance America)
17
        35. Plaintiff realleges and incorporates herein the allegation in each and every
18
     paragraph above as though fully set forth herein.
19
        36. Plaintiff provided written notice that she was represented by sending
20
     Defendant a letter with the name, address, and contact information of her attorney
21
     and informed Defendant that she was represented.
22
        37. Defendant continued to call and attempt to make contact with Plaintiff
23
     despite receiving notice of representation and being informed that Plaintiff had
24
     retained counsel in an effort to deal with the debt that was owed to Defendant.
25
        38. The calls and communications made by Defendant to Plaintiff were not
26
     related to statements of Plaintiff’s account and were attempts to collect a debt.
27

28

                                                  5
     Case 2:20-cv-06087-FMO-RAO Document 1 Filed 07/08/20 Page 6 of 8 Page ID #:6




 1      39. Plaintiff received numerous calls from Defendant after Defendant was
 2   informed of Plaintiff’s representation by counsel.
 3      40. Defendant received a certified letter from Plaintiff’s counsel on March 2,
 4   2020.
 5      41. Defendant contacted Plaintiff at least 22 (twenty-two) separate times after
 6   being informed that Plaintiff retained an attorney and was informed of the
 7   representation.
 8      42. Defendant violated Cal. Civ. Code §1788.14 by contacting Plaintiff after
 9   receiving noticed that Plaintiff had retained an attorney.
10

11
                             SECOND CAUSE OF ACTION
                                 (Violation of the TCPA)
12                                    (47 USC § 227)
13                         (Against Defendant Advance America)
14
        43. Plaintiff realleges and incorporates herein the allegation in each and every
15
     paragraph above as though fully set forth herein.
16
        44. Since at least early January 2020 Defendant started calling Plaintiff’s cellular
17
     telephone requesting that payment be made on the accounts Plaintiff held with
18
     Defendant.
19
        45. Defendant was informed that Plaintiff revoked her consent to be contacted by
20
     Defendant in February of 2020.
21
        46. Defendant called Plaintiff numerous times since Plaintiff withdrew her
22
     consent to be contacted by an automatic dialing machine.
23
        47. Defendant would contact Plaintiff nearly daily regarding payment on the
24
     accounts.
25
        48. Defendant placed the above cited calls using an artificial or prerecorded voice
26
     to deliver the collection messages without Plaintiff’s prior express consent.
27

28

                                               6
     Case 2:20-cv-06087-FMO-RAO Document 1 Filed 07/08/20 Page 7 of 8 Page ID #:7




 1      49. All calls placed by Defendant to Plaintiff utilized an “automatic telephone
 2   dialing system” as defined by 47 U.S.C. §227(a)(1).
 3      50. These calls were made to Plaintiff’s cellular telephone and were not calls for
 4   an emergency purposed as defined by 47 U.S.C. §227(b)(1)(B).
 5      51. Plaintiff expressly revoked any consent that may have previously been given
 6   to Defendant to be contacted by an automatic dialing machine in November of 2019.
 7      52. Overall Plaintiff was contacted at least 22 (twenty-two) times by Defendant
 8   on her cellular phone.
 9      53. These telephone calls by Defendant, or its agent, violated 47 U.S.C.
10   §227(b)(1)(A)(iii).
11                               PRAYER FOR RELIEF
12   WHEREFORE, Plaintiff prays for judgment as follows:
13            a. An award of actual damages pursuant to California Civil Code
14                §1788.30(a), as will be proven at trial, which are cumulative and in
15                addition to all other remedies provided for in any other cause of action
16                pursuant to California Civil Code §1788.32.
17            b. An award of statutory damages of $1,000.00 pursuant to Cal. Civ. Code
18                §1788.30(b), which are cumulative and in addition to all other remedies
19                provided for in California Civil Code §1788.32; and
20            c. An award of costs of litigation and reasonable attorney’s fees pursuant
21                to Cal. Civ. Code §1788.30(c).
22            d. An award of statutory damages of $1,500.00 pursuant to 47 U.S.C.
23                §227(b)(3)(C) for each and every violation.
24            e. Pursuant to 47 U.S.C. §227(b)(3)(A), injunctive relief prohibiting such
25                conduct in the future.
26
                                            Gale, Angelo, Johnson, & Pruett, P.C.
27   Dated:       July 8, 2020                     By: /s/ Joe Angelo
28                                                 Joe Angelo
                                              7
     Case 2:20-cv-06087-FMO-RAO Document 1 Filed 07/08/20 Page 8 of 8 Page ID #:8




 1
                                                   Elliot Gale
                                                   Attorneys for Plaintiff
 2   //
 3   //
     //
 4

 5                           DEMAND FOR JURY TRIAL
 6
           Plaintiff hereby demands trial of this matter by jury.
 7

 8                                          Gale, Angelo, Johnson, & Pruett, P.C.
 9
     Dated: July 8, 2020                           /s/ Joe Angelo
10                                                 Joe Angelo
11                                                 Elliot Gale
                                                   Attorneys for Plaintiff
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               8
